Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Note: This office action is being sent due the lack of updated data as a result of a corrected ADS filed 4/8/2020. The office action below addresses the recited limitations light of the ADS filed on 4/8/2020. The examiner would like to thank the attorney for bring this issue to light.

Drawings
The drawings were received on 3/16/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

21-26,29,31-32,38,39 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dai et al (US Publication No.: 20150142438).
Claim 21, Dai et al discloses 
at least one memory storing instructions (paragraphs 501-504); and 
one or more processors configured to execute the instructions to perform operations (paragraphs 501-504) comprising: 
receiving a speech model request from a user device (Fig. 6, label 407 discloses the voice signal the user inputs. By submitting a voice signal, such indicates a request for the electronic apparatus for a speech model including verification and user request. An example of the speech model process is in paragraph 278 in which a voice signal received is matched to a user-defined voice data with pre-set instructions pre-stored in the electronic device by the user. When a match is determined, the electronic apparatus performs the pre-set instructions in order to perform that task as requested.), 
the speech model request comprising audio data having an original data format (Paragraph 278,316 discloses the speech model request is received in the form of a voice signal.); 
processing the audio data by converting the audio data from the original data format into a different data format (Paragraphs 349-354 discloses embodiment 21, wherein embodiment 21 further discloses the matching of the voice signal with the one or more preset instructions (paragraph 316,307,308) comprises further instructions. Paragraph 352 discloses “comparing text data obtained by converting the voice signal with the user-defined text data in the first preset instruction and determining that a second determination result is MATCH if a similarity degree therebetween exceeds a second threshold; …”); 

transmitting the trained speech model to the user device (Paragraph 310,311 discloses transmission of the speech model to the user device.).
Claim 22, Dai et al discloses wherein the speech model is a stored speech model previously trained to match voice signals. (paragraph 310,311 discloses the speech model 
Claim 23, Dai et al discloses the operations further comprising generating the speech model prior to training the trained speech model. (Paragraph 313 discloses the model corresponding to the user-defined wake-up phrase is established or generated if the wake-up phrase does not exist in the cloud model library. The established model is trained and stored. This indicates that the speech model or established model is generated prior to training the established model.)
Claim 24, Dai et al discloses the operations further comprising storing the speech model. (paragraph 310,311 discloses the speech model is stored in the cloud model library and  the local model library.)  
Claim 25, Dai et al discloses 
wherein the speech model request is received at a storage system component of the authentication system (Paragraph 316 discloses the input voice signal is matched with one of the pre-stored wake-up phrases stored in the electronic apparatus. The pre-stored wake-up phrase is stored in the local model library with the established model (paragraph 313,315,314, Fig. 6, label 407,406). Such paragraphs indicates that the input voice signal or the speech model request is received at a storage system component or element of the electronic apparatus since the local model library with the pre-stored wake-up phrases stored in the library is compared with the input voice signal.), and 
the storage system component or element performs the processing of the audio data (Fig. 6, label 407,406 the processing of the audio data or audio data in the voice signal such as matching the pre-stored wake-up phrase with the input voice signal. Such 
Claim 26, Dai et al discloses the operations further comprising transmitting an alert from the storage system component to an authentication module of the authentication system (Fig. 6, label 407 matches the input voice signal with a pre-stored wake-up phrase. The wake-up phrase acts as an alert to the system to determine whether the input voice signal is an authorized user. Paragraph 316 discloses pre-stored wake-up phrase and input voice signal indicates authentication of the voice signal. Label 407 indicates the authentication module. ), the alert comprising the processed audio data (Fig. 6, label 407, the input voice signal matches with the wake-up phrases.).
Claim 29, Dai et al discloses wherein transmitting the match result comprises transmitting the updated speech model (paragraph 313,314 disclose training the established model prior to storage and transmission of the trained established model.).  
Claim 31, Dai et al discloses wherein the speech model comprises at least one of a recurrent neural network model, a hidden Markov model, a discriminative learning model, a Bayesian learning model, a structured sequence learning model, or an adaptive learning model (paragraph 313,314 discloses the established model is trained and stored. This indicates that the established model is an adaptive learning model.).  
Claim 32, Dai et al discloses wherein the request comprises user data (Paragraph 316,352,351 discloses the voice signal or the request comprises user data or data pertaining the user’s input in the voice signal.) and the speech model is a previously trained speech model associated with the user data (Paragraph 313,314 discloses the speech model is previously trained model, for example when a model is not found in the 
Claim 38, Dai et al discloses wherein the speech model comprises an algorithm to recognize a known speaker (paragraph 308 discloses the user defined wake up phrase input by the user is verified by a predetermined verification strategy. Such is part of the correlation of the user defined wake up phrase input by the user and corresponding operation or speech model.). 
Claim 39, Dai et al discloses 
receiving a speech model request from a user device (Fig. 6, label 407 discloses the voice signal the user inputs. By submitting a voice signal, such indicates a request for the electronic apparatus for a speech model including verification and user request. An example of the speech model process is in paragraph 278 in which a voice signal received is matched to a user-defined voice data with pre-set instructions pre-stored in the electronic device by the user. When a match is determined, the electronic apparatus performs the pre-set instructions in order to perform that task as requested.), 
the speech model request comprising audio data having an original data format (Paragraph 278,316 discloses the speech model request is received in the form of a voice signal.); 
processing the audio data by converting the audio data from the original data format into a different data format (Paragraphs 349-354 discloses embodiment 21, wherein embodiment 21 further discloses the matching of the voice signal with the one or more preset instructions (paragraph 316,307,308) comprises further instructions. Paragraph 352 discloses “comparing text data obtained by converting the voice signal with the user-defined text data in the first preset instruction and determining that a 
training a speech model (Paragraph 314,313 discloses the model in the cloud model library or established library may be trained and stored.) to determine a match between a received voice signal and the processed audio data when the speech model is deployed on the user device (Paragraph 315,316 discloses matching the voice signal from the user or processed audio data when the speech model is deployed on the user device and the wake-up phrases pre-stored in the electronic apparatus, wherein the wake-up phrases pre-stored in the electronic apparatus are received voice signal or voice data of the user’s phrases per a model. Paragraph 307,308 discloses “the user inputs the user-defined wake-up phrase via an application in the electronic apparatus for setting the preset instructions using the user-defined voice data. In particular, the user inputs the user-defined wake-up phrase.” Such indicates that the user-defined wake-up phrase as stored in the local model library and cloud model library corresponds to a received voice signal. Paragraph 311 discloses the model corresponding to the user-defined wake-up phrase is transmitted to a local model library in the electronic apparatus from the server. (paragraph 310) Such local model library is used to select or confirm the user-defined wake-up phrase that is provided or recommended by the local model library to be used for comparison as indicated above. Such indicates the performance of the comparison is performed when the speech model or model at the electronic apparatus or user device.); and 
transmitting the trained speech model to the user device (Paragraph 310,311 discloses transmission of the speech model to the user device.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US Publication No.: 20150142438) in view of Khoury et al (US Publication No.: 20180226079), further in view of Devries et al (US Patent No.: 10515637).
Claim 27, Dai et al and Khoury et al fails to discloses the operations further destroying processed audio data stored on the storage system component.
Devries et al discloses the operations further destroying processed audio data stored on the storage system component. (Col. 4, lines 18-25 discloses deleting speech processing data associated with commands.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Dai et al in view of Khoury et al by incorporating deleting of speech processing data so to remove any data that is no longer needed, hence improving the processor by clearing space in the database so to ready the database for further data that is needed by the processor.

28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US Publication No.: 20150142438) in view of Khoury et al (US Publication No.: 20180226079), further in view of Park et al (US Publication No.: 20190371300).
Claim 28, Dai et al discloses the operations further comprising: 
receiving a matching request from the user device (Fig. 6, label 407), the matching request comprising additional audio data (Paragraph 350 discloses matching the voice signal with one or more preset instructions such as corresponding user defined text data comprises comparing audio data containing the voice signal and comparing text data obtained by converting the voice signal with the user defined text data.); 
	generating a match result based on the processed additional audio data (Fig. 6, label 407 compares the audio data with the user defined text data.); and 
transmitting the match result to the user device (paragraph 316 discloses transmission of the match result to the user device, which performs the wake-up operation. Similarly shown in Fig. 1, label accept, yes, wake up and perform corresponding operation indicates the matching result is transmitted to the user device. It would be obvious to one skilled in the art before the effective filing date of the application for the match result as shown in Fig. 6, label 407, discussed in paragraph 649 is transmitted to the user device to perform the operation as shown in Fig. 1, label accept, wake up and perform corresponding operation so to refuse or affirm the wake up operation and request from the user, hence improving the security of the user device to perform operation requested by an authorized user and improve user experience with speech recognition upon voice command or request.).
Dai et al fails to disclose updating the speech model based on the match result.

	Dai et al discloses audio data in the voice signal (paragraph 351), but fails to disclose processing the additional audio data by converting the additional audio data into the different data format.
	Park et al discloses processing the additional data by converting the additional audio data into the different data format (paragraph 88 discloses converting user voice signal into audio data or digital signal.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Dai et al by generating audio data in the voice signal by conversion as disclosed by Park et al so to output audio data needed for matching process as described in paragraph 351 and improve security of the user device to perform actions or task as requested in the input voice signal from a genuine or authenticate speaker.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US Publication No.: 20150142438) in view of Argenti et al (US Publication No.: 20170308401).

Argenti et al discloses processing captured audio by a container instance (paragraph 106 discloses “capture audio information using a microphone attached to the first mobile device 1008 and provide captured audio information to the first companion container instance 1020 for processing by the software function 1024”.)
It would be obvious to one skilled in the art before the effective filing date of the application to modify Dai et al by incorporating container instance as disclosed by Argenti et al so to isolate computing functionalities without overhead associated with starting and maintaining virtual machines for running separate user space instances (paragraph 37).

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US Publication No.: 20150142438) in view of Benkreira et al (US Publication No.: 20200013037).
Claim 33, Dai et al the authentication system (Fig. 6) comprises at least one scalable cloud service (Paragraph 290 discloses a cloud server as the predetermined apparatus associated with the electronic device and participates in authentication of the user as per Fig. 6, label 402. A scalable cloud service is a type of cloud server that provides cloud service. By disclosing a cloud server, it would be obvious to one skilled in the art before the effective filing date of the application for the cloud server to provide 
Benkreira et al discloses the authentication system (Fig. 4 shows the process of the server performing bill processing. Label 402 starts the process following an authentication process (paragraph 81).) comprising at least one scalable cloud service configured to generate and terminate container instances (paragraph 98 discloses the group billing server 106 is hosted on a cloud compute service, wherein a scalable cloud service is a type of cloud compute service and comprising termination of container instance upon completion of a job and generating container instances by providing instructions to the container instance.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Dai et al’s cloud server with termination and generation of container instances as disclosed by Benkreira et al so to provide security benefits to system 100 by protecting personal or financial information (paragraph 65).

Claims 34,36,40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US Publication No.: 20150142438) in view of Wang et al (US Publication No.: 20190027138).
Claim 34, Dai et al discloses training the model (Paragraph 314,313 discloses the model in the cloud model library or established library may be trained and stored.) using training data (Paragraphs 312-314discloses training the model using user utterance of wake-up phrase.), but fails to disclose the training data comprising the processed audio data and audio data associated with a plurality of individuals. 

It would be obvious to one skilled in the art before the effective filing date of the application to modify Dai et al by training the speech model with data as disclosed by Wang et al so to improve accuracy of the speech model used to authenticate or verify the user and increase security.
Claim 36, Dai et al fails to disclose storing the processed audio data as reference data associated with a user.
Wang et al discloses storing the processed audio data as reference data associated with a user (Fig. 2, label 226 stores the word that is received when requesting a speech model such as uttering the wake-up command. Paragraph 19 discloses analyzes user’s voice input in reference to the model to detect whether a user has uttered the wake-up utterance, wherein the model is trained based on wake-up utterances by users and each model is associated to a user and associated wake-up utterance.).
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Dai et al by store the processed audio data as disclosed by Wang et al so to improve accuracy of the speech model used to authenticate or verify the user and increase security.
Claim 40, Dai et al discloses 
at least one memory storing instructions (paragraphs 501-504); and 

receiving a speech model request from a user device (Fig. 6, label 407 discloses the voice signal the user inputs. By submitting a voice signal, such indicates a request for the electronic apparatus for a speech model including verification and user request. An example of the speech model process is in paragraph 278 in which a voice signal received is matched to a user-defined voice data with pre-set instructions pre-stored in the electronic device by the user. When a match is determined, the electronic apparatus performs the pre-set instructions in order to perform that task as requested.), the speech model request comprising user data and audio data having an original data format (Paragraph 278,316 discloses the speech model request is received in the form of a voice signal.); 
processing the audio data by converting the audio data from the original data format into a different data format (Paragraphs 349-354 discloses embodiment 21, wherein embodiment 21 further discloses the matching of the voice signal with the one or more preset instructions (paragraph 316,307,308) comprises further instructions. Paragraph 352 discloses “comparing text data obtained by converting the voice signal with the user-defined text data in the first preset instruction and determining that a second determination result is MATCH if a similarity degree therebetween exceeds a second threshold;…”); 
retrieving a stored speech model associated with the user data (Paragraph 316 discloses “the user inputs a voice signal to wake up the electronic apparatus. The voice signal is first compared with the wake-up phrases pre-stored in the electronic apparatus ; 
training the stored speech model (Paragraph 314,313 discloses the model in the cloud model library or established library may be trained and stored.) to determine a match between a received voice signal and the processed audio data when the speech model is deployed on the user device (Paragraph 315,316 discloses matching the voice signal from the user or processed audio data when the speech model is deployed on the user device and the wake-up phrases pre-stored in the electronic apparatus, wherein the wake-up phrases pre-stored in the electronic apparatus are received voice signal or voice data of the user’s phrases per a model. Paragraph 307,308 discloses “the user inputs the user-defined wake-up phrase via an application in the electronic apparatus for setting the preset instructions using the user-defined voice data. In particular, the user inputs the user-defined wake-up phrase.” Such indicates that the user-defined wake-up phrase as stored in the local model library and cloud model library corresponds to a received voice signal. Paragraph 311 discloses the model corresponding to the user-defined wake-up phrase is transmitted to a local model library in the electronic apparatus from the server. (paragraph 310) Such local model library is used to select or confirm the user-defined wake-up phrase that is provided or recommended by the local model library to be used for comparison as indicated above. Such indicates the performance of the comparison is performed when the speech model or model at the electronic apparatus or user device.), and 
storing the trained speech model (Paragraph 314,313 discloses the model in the cloud model library or established library may be trained and stored.); 
.
Dai et al fails to disclose storing the trained speech model and the processed audio data and the training data comprising the processed audio data and audio data associated with a plurality of individuals.
Wang et al discloses a speech model is trained using the training data comprising the processed audio data and audio data associated with a plurality of individuals (paragraph 19 discloses speech model in the form of a phones model of user utterances. The model is trained using training data such as utterances of the wake-up utterance by users. Paragraph 19 further discloses the wake-up utterances are processed such as speech or phrase recognition.); and 
	storing the trained speech model and the processed audio data (Fig. 2, label 226 stores the word that is received when requesting a speech model such as uttering the wake-up command.).
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Dai et al by training the speech model with data as disclosed by Wang et al and store such trained speech model and the processed audio data as disclosed by Wang et al so to improve accuracy of the speech model used to authenticate or verify the user and increase security.

	Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US Publication No.: 20150142438) in view of Teo et al (US Publication No.: 20200097980).
Claim 35, Dai et al discloses training the model includes optimizing model parameter (paragraph 313 discloses the model corresponding to the user-defined wake-up phrase is trained and stored, wherein the recommendation of a wake-up phrase is based on training result of model optimization indicates training is performed to optimize model parameter.), but fails to disclose training includes optimizing hyperparameter.
	Teo et al discloses “a data warehouse 310 stores information regarding each individual user which can be used as features to train models” (paragraph 54), wherein a hyperparameter is used to indicate the desired result variable for each model is being trained. (paragraph 54) Paragraph 55 discloses “… performance of each model may be retained for monitoring purposes to evaluate the efficiency of the model. Models may be re-trained periodically based upon observed performance and individual models may be tuned to obtain the desired behavior.” It would be obvious to one skilled in the art before the effective filing date of the application to modify Dai et al’s training of the model by incorporating optimizing hyperparameter as disclosed by Teo et al so to obtain desired behavior of the model, hence improving efficiency of the model.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US Publication No.: 20150142438) in view of Khoury et al (US Publication No.: 20180226079).
Claim 37, Dai et al discloses training the speech model is performed by the speech module (paragraph 313,314 discloses the established model is trained and training is performed.).  

Khoury et al discloses the operations include transmitting, from an authentication module of the authentication system to a speech module of the authentication system, instructions to train the speech model.  (Fig. 3, label 334,332,330 as the authentication module transmits the update, label 340, to update or train the speech model, label 312, wherein label 312 is considered the speech module.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Dai et al by updating the speech model based on the matched result as disclosed by Khoury et al so to compensate for changes in the voice by continuously updating the speech or voice model according to whether the matched output indicates the speaker is genuine or authenticate, hence improving the voice or speech model to accurately determine whether the speaker is genuine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

/LINDA WONG/Primary Examiner, Art Unit 2655